Citation Nr: 0508037	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-18 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for ulcers.  

4.  Entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from October 1952 until 
October 1954.

In April 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a digestive condition to include ulcers, and 
arteriosclerotic heart disease.  The July 2002 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the July 2002 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2003.

In February 2005, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order.  

The veteran testified during his February 2005 hearing that 
he had received treatment at the VA Medical Center (VAMC) in 
Indianapolis, Indiana since 1955.  A review of the VA claims 
folder shows only VAMC records for the period between March 
2000 and August 2004.  In general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
veteran has identified the existence of medical records which 
he asserts have bearing upon the claim.  The RO must 
therefore make reasonable efforts to determine whether or not 
earlier VAMC treatment records still exist and to obtain 
these records.  See 38 U.S.C.A. § 5103A.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should verify whether or not any 
additional treatment records pertaining 
to the veteran are available from the 
VAMC in Indianapolis, Indiana.  Any 
records obtained should be associated 
with the veteran's claims file.  In the 
alternative, if no such records are 
available, that should be noted in the 
veteran's claims folder.  

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claims.  
If the claims remain denied, in whole or 
in part, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




